Porter J.

delivered the opinion of the court.
This action is brought to recover from the defendant a sum of money, which, by the terms of the act of dissolution of partnership, that had existed between the parties, was to be paid over to the plaintiff. The merits of the cause present no questions but in relation to facts, and require no further observation from the court, than that they appear to us to be rightfully decided by the verdict of the jury.
But on that verdict which found a certain sum to be due 5 the court, in entering up judgment, added interest, and, in doing so, erred. The Code of Practice positively forbids it; and we have had occasion more than once, to acknowledge the application of the rule to cases in all respects similar to this.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be reversed, and it is further ordered, adjudged and decreed, that the plaintiff do recover of the defendant the sum of nine hundred and seven dollars, 71 cents, withcosts, in the court below. Those of appeal tobe paid by the plaintiff